DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The cancelation of previously restricted claims 9-20 is acknowledged. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 7, 21, 22, 24, 25, 27, 28, 30, 31, and 32, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wu (U.S. Publication 2015/0214035). 
Regarding claim 1, Wu teaches a system for producing CO2 dissolved DIW (figures 8, 2, and 4), the system comprising: a DIW source for providing DIW (item 210 and paragraph 19); a CO2 source for providing CO2 (item 212 and paragraph 22); a pressurized tank, coupled to the DIW source and the CO2 source, the pressurized tank being arranged for generating CO2-dissolved DIW with a first concentration according to the DIW of the DIW source and the CO2 of 
Regarding claim 3, Wu teaches further comprising a pressure sensor coupled to the pressurized tank for monitoring the pressure of the CO2 in the pressurized tank above a liquid level of the DIW (paragraph 25 teaches a pressure regulator which would inherently require a sensor in order to maintain a pressure).
Regarding claim 4, Wu teaches further comprising a first conductivity monitor unit coupled to the pressurized tank for monitoring a conductivity of the CO2-dissolved DIW in the pressurized tank (item 220 and paragraph 29).
Regarding claim 6, Wu teaches wherein the CO2-dissolved DIW with the first concentration is a saturated solution (the system is capable of producing a saturated solution in item 104).
Regarding claim 7, Wu teaches a pump set (circulating system 215, paragraph 26) comprising: a pump (216); a liquid inlet tube, with one end coupled to the pump and the other end coupled to the pressurized tank for sucking the CO2-dissolved DIW in the pressurized tank through the pump (pipe feeding in from the bottom of item 104 that feeds into item 216); a first gas sucking tube, with one end coupled to the liquid inlet tube and the other end coupled to the pressurized tank for sucking the CO2 in the pressurized tank (see pipe at the top of item 104 feeding into 216); a liquid outlet tube, with one end coupled to the pump and the other end 
Regarding claim 21, Wu teaches A system for producing CO2 dissolved deionized water DIW (figures 8, 2, and 4), wherein the system is coupled to a DIW source and a CO2 source (210, 212, paragraphs 19 and 22, the C02 and DIW sources are considered part of the system and are considered intended use of the system), and the system comprises: a pressurized tank, coupled to the DIW source and the CO2 source, wherein the DIW source provides DIW, and the CO2 source provides CO2 (item 104 paragraph 30); a mixer, coupled to the DIW source and the pressurized tank (item 106 is fluidly coupled to items 210 and 212 via outlet of item 104); and a controller, arranged for controlling supply of the DIW from the DIW source to the pressurized tank and the mixer, and controlling supply of the CO2 from the CO2 source to the pressurized tank, so that CO2-dissolved DIW in the pressurized tank has a first CO2 concentration, and CO2-dissolved DIW in the mixer has a second CO2 concentration lower than the first CO2 concentration (item 414 is considered capable of controlling the flow, see paragraph 45, the concentrations are considered intended use, however the item 106 would inherently have a lower concentration due to additional material being fed into item 106).
Regarding claim 22, Wu teaches a setting module for setting or programming the first concentration and the second concentration (the PID controller would inherently require programming or a setting module in order to carry out flow control taught in paragraph 45).
Regarding claim 24, Wu teaches further comprising a pressure sensor coupled to the pressurized tank for monitoring the pressure of the CO2 in the pressurized tank above a liquid level of the DIW (paragraph 25 teaches a pressure regulator which would inherently require a sensor in order to maintain a pressure).
Regarding claim 25, Wu teaches further comprising a first conductivity monitor unit coupled to the pressurized tank and the controller for monitoring a conductivity of the CO2-dissolved DIW in the pressurized tank (item 220 and paragraph 29).
Regarding claim 27, Wu teaches wherein the CO2-dissolved DIW with the first concentration is a saturated solution (the system is capable of producing a saturated solution in item 104).
Regarding claim 28, Wu teaches a pump set (circulating system 215, paragraph 26) comprising: a pump (216); a liquid inlet tube, with one end coupled to the pump and the other end coupled to the pressurized tank for sucking the CO2-dissolved DIW in the pressurized tank through the pump (pipe feeding in from the bottom of item 104 that feeds into item 216); a first gas sucking tube, with one end coupled to the liquid inlet tube and the other end coupled to the pressurized tank for sucking the CO2 in the pressurized tank (see pipe at the top of item 104 feeding into 216); a liquid outlet tube, with one end coupled to the pump and the other end coupled to a nozzle in the pressurized tank for transporting the sucked CO2-dissolved DIW and CO2 to the pressurized tank (see line feeding up from pump 216 back into top side of item 104); and the nozzle, for spraying the sucked CO2-dissolved DIW and CO2 to the pressurized tank (item 218).
Regarding claim 30, Wu teaches wherein a flow rate of the CO2-dissolved DIW and the CO2 transported by the liquid outlet tube is greater than about 1.3 times a flow rate of the CO2-dissolved DIW flowing from the pressurized tank to the mixer (the system figures 8, 2, and 4 are considered capable of controlling the flow rates, which are considered intended use of the system).
Regarding claim 31, Wu teaches wherein a flow rate of the DIW from the DIW source to the pressurized tank is greater than about 1.3 times a flow rate of the CO2-dissolved DIW flowing from the pressurized tank to the mixer (the system figures 8, 2, and 4 are considered capable of controlling the flow rates, which are considered intended use of the system).
Regarding claim 32, Wu teaches wherein the controller controls a liquid level of the CO2-dissolved DIW in the pressurized tank to between a maximum liquid level and a minimum liquid level, and the nozzle is above the maximum liquid level (the controller 414 taught in paragraph 45 is considered capable of controlling the flow rates, the amounts of the materials are considered intended use of the system).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 8, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Publication 2015/0214035).
Regarding claims 5, and 26, Wu teaches conductivity sensors on chambers 104 and 108, see items 220 and 620. 
Regarding claims 5 and 26, Wu is silent to a conductivity sensor on chamber item 106. Regarding claims 8 and 29, Wu is silent to the second gas pipe feeding into the pump. 
Regarding claims 5 and 26, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to duplicate a conductivity sensor for item 106 in order to better monitor the contents of the mixture throughout the entire system since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Regarding claims 8 and 29, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to duplicate a recycle stream to the pump in order to better control the degree of mixing since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Publication 2015/0214035) in view of Yao (U.S. Publication 2004/0151062).
Regarding claims 2 and 23, Wu is silent to a liquid level sensor. 
Regarding claims 2 and 23, Yao teaches a mixing tank with liquid level sensor for an automatic chemical mixing system (paragraph 17 and abstract). 
It would have been obvious to one of ordinary skill in the art to modify the system of Wu with the liquid level sensor of Yao in order to better monitor the mixing operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANSHU BHATIA/Primary Examiner, Art Unit 1774